Exhibit 10.1

 

December 22, 2005

 

 

Glen Wiley

7019 Burnside Drive

San Jose, CA  95120

 

Dear Glen:

 

We would like to extend to you an offer of employment in the position of Vice
President of Sales for MathStar, Inc. reporting directly to Dan Sweeney.  This
offer expires at 5pm on Friday, December 23, 2005.

 

For your services, MathStar offers to pay you $6,250.00 semi-monthly ($150,000
annually) plus variable compensation based on agreed upon objectives primarily
consisting of design win and revenue goals.  The on-target earnings for this
position is $280,000, which includes the base salary of $150,000 and variable
compensation target of $130,000.  The first 25% of variable compensation target
($32.5K) is guaranteed and will be paid out in 3 months in equal bi-monthly
increments. You will also receive an initial stock option award of 120,000
shares, vesting over a four-year period with an exercise price equal to the fair
market value at the time of your start date as well as a restricted stock grant
of 60,000 shares vesting in equal portions over 2 years.  In addition for the
first 12 months you will receive an $800/month rental allowance for a residence
in the Hillsboro, Oregon area.

 

We will cover the cost of medical and dental insurance for you as our employee
through Blue Cross Blue Shield and Delta Dental plans.  Each plan has a wide
variety of doctors and dentists from which to choose your preferred provider. 
Spousal medical insurance is available and will be provided for a $70 monthly
fee and family coverage is available for a $140 monthly fee.  Spousal dental
insurance can be obtained for a $20 monthly fee and family coverage for a $40
monthly fee.

 

Employee life, accidental death and dismemberment, short-term disability,
long-term disability, 401k and Flexible Spending Account plans are also offered
to you as an employee.  Full documentation on these programs will be available
during your new hire orientation.

 

Our Personal Time Off (PTO) policy allows you to begin accruing PTO upon hire at
a rate of 6.67 hours a pay period, which equates to 20 days a year.  Ten (10)
PTO days may be carried at the end of each calendar year.  Additional PTO days
are awarded based length of service.  A full description of this policy will be
available upon hire.

 

This offer is contingent upon signing a company non-disclosure agreement and
successfully filling out an I-9 form within the first 3 days of employment.

 

This letter is considered to be confidential and to be the property of MathStar,
Inc.  Information contained in this letter is to be shared only with the
recipient.

 

If you decide to accept this offer, please sign one copy of this letter and
return to me in the envelope provided.  The other copy is provided for your
reference.

 

We all look forward to the possibility of having you join our team.  Please do
not hesitate to call me if you have additional questions regarding this letter.

 

 

Sincerely,

 

I accept the above stated offer.

 

 

 

/s/ Dan S. Sweeney

 

 

/s/ Glen Wiley

 

Dan Sweeney

 

Glen Wiley

COO

 

December 28, 2005

MathStar, Inc.

 

 

 

--------------------------------------------------------------------------------